DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 12/04/2020.  Claims 1-34 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (U.S. 2010/0308694) in view of Choi (U.S. 2018/0120941) and further in view of Hayashi (U.S. 2013/0259274).
Regarding claim 1, Numata teaches: A display apparatus (portable information device 510 in Fig. 95), comprising: 
a display panel configured to display an image (display part 515 in Fig. 95); and 
a plurality of vibration generating devices configured to vibrate the display panel (Fig. 95; [0253] ... “a plurality of piezoelectric vibrators 1”), 
wherein each of the plurality of vibration generating devices ([0231]... “The piezoelectric vibrator 1 of this embodiment is, as shown in FIG. 1 to FIG. 4, a surface-mount piezoelectric vibrator that is formed to have a two-layer laminate boxy shape composed of a base substrate 2 and a lid substrate 3, in which a piezoelectric vibration member 4 is housed in the cavity C inside it”) comprises: 
a plurality of first portions having a piezoelectric characteristic (base substrate 2 in Figs. 1-4); and a plurality of second portions disposed near the plurality of first portions (lid substrate 3 in Figs. 1-4).
Numata does not explicitly teach: a plurality of second portions disposed near the plurality of first portions to have a negative or zero expansion coefficient.
However, Choi teaches “In the display device 500 according to another exemplary embodiment of the present disclosure, a hard coating layer having a negative coefficient of thermal expansion is disposed on the electroactive layer formed of an electroactive polymer and the electrode” ([0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Numata to incorporate the teaching of Choi to configure a plurality of second portions disposed near the plurality of first portions to have a negative or zero expansion coefficient. The motivation of combining these analogous arts is to provide excellent transparency and to improve the vibration level ([0072]). 
The combination of Ikeda and Choi does not explicitly teach: the plurality of vibration generating devices have different expansion coefficients.
However, Hayashi teaches: the plurality of vibration generating devices have different expansion coefficients ([0047]... “In the piezoelectric vibration device of the embodiment having such a configuration, it is possible to alleviate thermal stress that acts between both the vibration plate 12 and the vibration element 14 and the first connecting member 13 (stress that acts between two objects having different thermal expansion coefficients depending on temperature change) by deformation of the viscoelastic body, using the property of the viscoelastic body that elasticity is strong with respect to fast movement and viscosity is strong with respect to slow movement, and to transmit vibration of the vibration element 14 in which the displacement direction is reversed in a very short time to the vibration plate 12 without attenuation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Numata and Choi to incorporate the teaching of Choi to configure the plurality of vibration generating devices to have different expansion coefficients. The motivation of combining these analogous arts is to achieve a piezoelectric vibration device that is capable of generating strong vibration and is hard to be damaged ([0047]). 

Regarding claim 2, the combination of Numata, Choi and Hayashi teaches the invention of claim 1 as discussed above. The combination of Numata, Choi and Hayashi does not explicitly teach: wherein the plurality of second portions are disposed between the plurality of first portions.
However, Numata also teaches the plurality of second portions (lid substrate 3 in Figs. 1-4) and the plurality of first portions (base substrate 2 in Figs. 1-4).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Numata, Choi and Hayashi to configure the plurality of second portions to be disposed between the plurality of first portions, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Regarding claim 3, the combination of Numata, Choi and Hayashi teaches the invention of claim 1 as discussed above. Numata further teaches: wherein the plurality of first portions are disposed on the same plane as the plurality of second portions (Fig. 6).

Regarding claim 4, the combination of Numata, Choi and Hayashi teaches the invention of claim 1 as discussed above. Numata further teaches: wherein the plurality of second portions are disposed on upper surfaces or lower surfaces of the plurality of first portions (see Fig. 3).

Regarding claim 9, the combination of Numata, Choi and Hayashi teaches the invention of claim 1 as discussed above. Numata further teaches: wherein an expansion and contraction direction of each of the plurality of first portions is the same as an expansion and contraction direction of each of the plurality of second portions ([0088]-[0089]... “In this case, as the base substrate wafer and the core part, those of which the thermal expansion coefficient is substantially equal to that of the connection member are used, and therefore, the three can thermally expand similarly to each other in firing. Accordingly, through-electrodes of higher quality can be formed. As a result, the quality of the piezoelectric vibrators can be further increased. As the base substrate wafer, one formed of the same glass material as that of the connection member may be used; and as the core part, one of which the thermal expansion coefficient is substantially equal to that of the connection member may be used”).

Regarding claim 10, the combination of Numata, Choi and Hayashi teaches the invention of claim 1 as discussed above. Numata further teaches: an adhesive member between a rear surface of the display panel and the plurality of vibration generating devices; a first electrode on an upper surface of the plurality of vibration generating devices under the adhesive member; and a second electrode on a lower surface of the plurality of vibration generating devices (Fig. 43).
Regarding claim 11, the combination of Numata, Choi and Hayashi teaches the invention of claim 1 as discussed above. Numata further teaches: a first protection layer on an upper surface of the first electrode under the adhesive member; and DB1/ 117523091.149a second protection layer on a lower surface of the plurality of vibration generating devices (Fig. 43).


Regarding claim 13, the combination of Numata, Ikeda and Choi teaches the invention of claim 1 as discussed above. The combination of Numata and Ikeda does not explicitly teach: wherein the expansion coefficient of each of the plurality of second portions is within a range from -0.3 to 0.
However, Choi teaches “In the display device 500 according to another exemplary embodiment of the present disclosure, a hard coating layer having a negative coefficient of thermal expansion is disposed on the electroactive layer formed of an electroactive polymer and the electrode” ([0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Numata and Ikeda to incorporate the teaching of Choi to configure the expansion coefficient of each of the plurality of second portions to be within a range from -0.3 to 0. The motivation of combining these analogous arts is to provide excellent transparency and to improve the vibration level ([0072]). 

Regarding claim 14, the combination of Numata, Choi and Hayashi teaches the invention of claim 1 as discussed above. Numata further teaches: wherein the plurality of second portions have flexibility ([0088]... “as the base substrate wafer and the core part, those of which the thermal expansion coefficient is substantially equal to that of the connection member are used, and therefore, the three can thermally expand similarly to each other in firing”).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (U.S. 2010/0308694) in view of Choi (U.S. 2018/0120941) and further in view of Hayashi (U.S. 2013/0259274) as applied to claim 1 above, and further in view of Rolt (U.S.  2013/0120941).
Regarding claim 12, the combination of Numata, Choi and Hayashi teaches the invention of claim 1 as discussed above. The combination of Numata, Choi and Hayashi does not explicitly teach: wherein each of the plurality of second portions is formed of an auxetic layer or a cork material.
However, Choi teaches “The outer annular ring 16 in acoustic transducer 10 preferably comprises a synthetic rubberized cork (SRC) material” ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Numata, Choi and Hayashi to incorporate the teaching of Choi to configure each of the plurality of second portions is formed of an auxetic layer or a cork material. The motivation of combining these analogous arts is to provide the piezoelectric structure disk vibration that penetrates the SRC and thereby radiates sound ([0027]). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (U.S. 2010/0308694) in view of Ikeda (U.S. 2016/0034057).
Regarding claim 15, Numata teaches: A display apparatus (portable information device 510 in Fig. 95), comprising: 
a display panel displaying an image (display part 515 in Fig. 95); and 
a plurality of vibration generating devices vibrating the display panel (Fig. 95; [0253] ... “a plurality of piezoelectric vibrators 1”), 
wherein each of the plurality of vibration generating devices([0231]... “The piezoelectric vibrator 1 of this embodiment is, as shown in FIG. 1 to FIG. 4, a surface-mount piezoelectric vibrator that is formed to have a two-layer laminate boxy shape composed of a base substrate 2 and a lid substrate 3, in which a piezoelectric vibration member 4 is housed in the cavity C inside it”) comprises: 
a plurality of piezoelectric portions having a piezoelectric characteristic (piezoelectric vibration member 4 in Figs. 1-4; Fig. 95; [0253] ... “a plurality of piezoelectric vibrators 1”); and a plurality of expansion portions disposed near the plurality of piezoelectric portions (as shown in FIG. 1 to FIG. 4, a surface-mount piezoelectric vibrator that is formed to have a two-layer laminate boxy shape composed of a base substrate 2 and a lid substrate 3).
Numata does not explicitly teach: the plurality of vibration generating devices are implemented to have different frequency characteristics.
However, Ikeda teaches the plurality of vibration generating devices are implemented to have different frequency characteristics ([0332] ... “the first piezoelectric element 31c is preferably a piezoelectric element designed to have a suitable frequency characteristic for providing a predetermined tactile sensation based on an electric signal from the control unit 50g... the second piezoelectric element 32c is preferably a piezoelectric element designed to have a suitable frequency characteristic for transmitting a predetermined sound based on an electric signal from the control unit 50g”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Numata to incorporate the teaching of Ikeda to configure the plurality of vibration generating devices to be implemented to have different frequency characteristics. The motivation of combining these analogous arts is to allow the first piezoelectric element 31b and the second piezoelectric element 32b output sound while complementing each other's effective frequency band, thereby improving the acoustic effect ([0107]).

Regarding claim 16, the combination of Numata and Ikeda teaches the invention of claim 15 as discussed above. Numata further teaches: wherein the plurality of piezoelectric portions are disposed on the same plane as the plurality of expansion portion (see Fig. 3).

Regarding claim 17, the combination of Numata and Ikeda teaches the invention of claim 15 as discussed above. Numata further teaches: wherein the plurality of piezoelectric portions are disposed on upper surfaces or lower surfaces of the plurality of expansion portions ([0231]... “The piezoelectric vibrator 1 of this embodiment is, as shown in FIG. 1 to FIG. 4, a surface-mount piezoelectric vibrator that is formed to have a two-layer laminate boxy shape composed of a base substrate 2 and a lid substrate 3, in which a piezoelectric vibration member 4 is housed in the cavity C inside it”).

Regarding claim 18, the combination of Numata and Ikeda teaches the invention of claim 15 as discussed above. Numata does not explicitly teach: wherein the plurality of vibration generating devices comprises a first vibration generating device having a frequency of a high-pitched sound band, a second vibration generating device having a frequency of a middle-pitched sound band, and a third vibration generating device having a frequency of a low-pitched sound band.
However, Ikeda teaches “the first piezoelectric element 31b is preferably larger than the second piezoelectric element 32b. Therefore, the resonance frequency of the first piezoelectric element 31b is lower than the resonance frequency of the second piezoelectric element 32b. In this case, the first piezoelectric element 31b preferably transmits low-pitched sound, and the second piezoelectric element 32b preferably transmits high-pitched sound” ([0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Numata to incorporate the teaching of Ikeda to configure the plurality of vibration generating devices to comprise a first vibration generating device having a frequency of a high-pitched sound band, a second vibration generating device having a frequency of a middle-pitched sound band, and a third vibration generating device having a frequency of a low-pitched sound band. The motivation of combining these analogous arts is to allow the piezoelectric elements output sound while complementing each other's effective frequency band, thereby improving the acoustic effect ([0107]).

Regarding claim 19, the combination of Numata and Ikeda teaches the invention of claim 18 as discussed above. Numata does not explicitly teach: wherein a frequency of the high- pitched sound band is 10 kHz to 20 kHz, a frequency of the middle-pitched sound band is 200 Hz to 10 kHz, and a frequency of the low-pitched sound band is 200 Hz or less.
However, Ikeda teaches “the first piezoelectric element 31b is preferably larger than the second piezoelectric element 32b. Therefore, the resonance frequency of the first piezoelectric element 31b is lower than the resonance frequency of the second piezoelectric element 32b. In this case, the first piezoelectric element 31b preferably transmits low-pitched sound, and the second piezoelectric element 32b preferably transmits high-pitched sound” ([0095]). Ikeda further teaches “In FIG. 5(a), the effective frequency band of the first piezoelectric element 31b and the effective frequency band of the second piezoelectric element 32b do not overlap. In greater detail, for example the effective frequency band of the first piezoelectric element 31b is 1 Hz or more to less than 400 Hz, and the effective frequency band of the second piezoelectric element 32b is 400 Hz or more to less than 20000 Hz. In this case, when outputting sound the control unit 50b performs control so that the sound included in the effective frequency band of the first piezoelectric element 31b is output by the first piezoelectric element 31b, and the sound included in the effective frequency band of the second piezoelectric element 32b is output by the second piezoelectric element 32b. When outputting sound in this way, the first piezoelectric element 31b and the second piezoelectric element 32b complement each other” ([0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Numata to incorporate the teaching of Ikeda to configure a frequency of the high- pitched sound band to be 10 kHz to 20 kHz, a frequency of the middle-pitched sound band to be 200 Hz to 10 kHz, and a frequency of the low-pitched sound band to be 200 Hz or less. The motivation of combining these analogous arts is to allow the piezoelectric elements output sound while complementing each other's effective frequency band, thereby improving the acoustic effect ([0107]). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. 

Regarding claim 26, the combination of Numata and Ikeda teaches the invention of claim 15 as discussed above. Numata further teaches: a supporting member on a rear surface of the display panel; and a partition between the display panel and the supporting member (Fig. 43).

Regarding claim 27, the combination of Numata and Ikeda teaches the invention of claim 15 as discussed above. Numata further teaches: a partition surrounding the plurality of vibration generating devices (Fig. 43).

Regarding claim 28, the combination of Numata and Ikeda teaches the invention of claim 15 as discussed above. Numata further teaches: a supporting member on a rear surface of the display panel; a first partition between the display panel and the supporting member; and a second partition surrounding the plurality of vibration generating devices (Fig. 43; [0394]... “[0394] Next, a setting step is attained for inserting the core part 207 of a tack member 209 until the basis part 208 is kept in contact with the base substrate wafer 240 and disposing a connection member, glass frit 206 between the core part 207 and the through-holes 230 and 231 (S230B)”).

Regarding claim 29, the combination of Numata and Ikeda teaches the invention of claim 28 as discussed above. Numata further teaches: wherein the first partition is disposed along a region between a rear periphery of the display panel and a front periphery of the supporting member (see connection member, glass frit 206 in Fig. 43).

Regarding claim 30, the combination of Numata and Ikeda teaches the invention of claim 28 as discussed above. Numata further teaches: wherein a size of the expansion partition is configured to adjust based on a characteristic of a sound band to be reproduced by the vibration of the display panel. ([0452]... “The base substrate 402 is, like the lid substrate 403, a transparent insulating substrate formed of a glass substrate, for example, soda lime glass; and as shown in FIG. 67 to FIG. 71, this is formed to be tabular and have a size capable of being overlaid on the lid substrate 403.”).

Regarding claim 31, the combination of Numata and Ikeda teaches the invention of claim 15 as discussed above. Numata further teaches: wherein the plurality of expansion portions have flexibility ([0088]... “as the base substrate wafer and the core part, those of which the thermal expansion coefficient is substantially equal to that of the connection member are used, and therefore, the three can thermally expand similarly to each other in firing”).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (U.S. 2010/0308694) in view of Ikeda (U.S. 2016/0034057) as applied to claim 18 above, and further in view of Kawata (U.S. 2012/0013220).
Regarding claim 20, the combination of Numata and Ikeda teaches the invention of claim 18 as discussed above. The combination of Numata and Ikeda does not explicitly teach: wherein the first vibration generating device is implemented as one or more of a receiver and a tweeter, the second vibration generating device is implemented as a speaker, and the third vibration generating device is implemented as a haptic device.
However, Kawata teaches “there are three piezoelectric actuator vibration functions: a haptic feedback function (hereinafter referred to as the haptic function), a receiver function, and a speaker function.” ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Numata and Ikeda to incorporate the teaching of Kawata to configure a frequency of the high- pitched sound band to be 10 kHz to 20 kHz, a frequency of the middle-pitched sound band to be 200 Hz to 10 kHz, and a frequency of the low-pitched sound band to be 200 Hz or less. The motivation of combining these analogous arts is to optimize the power and drive amplifier characteristics of the piezoelectric actuator drive unit in consideration of the haptic function, the receiver function, and the speaker function ([0011]). 

Claim(s) 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (U.S. 2010/0308694) in view of Ikeda (U.S. 2016/0034057) as applied to claim 15 above, and further in view of Choi (U.S. 2018/0120941).
Regarding claim 32, the combination of Numata and Ikeda teaches the invention of claim 15 as discussed above. The combination of Numata and Ikeda does not explicitly teach: wherein each of the plurality of expansion portions has a negative or zero expansion coefficient.
However, Choi teaches “In the display device 500 according to another exemplary embodiment of the present disclosure, a hard coating layer having a negative coefficient of thermal expansion is disposed on the electroactive layer formed of an electroactive polymer and the electrode” ([0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Numata and Ikeda to incorporate the teaching of Choi to configure each of the plurality of expansion portions to have a negative or zero expansion coefficient. The motivation of combining these analogous arts is to provide excellent transparency and to improve the vibration level ([0072]). 

Regarding claim 34, the combination of Numata, Ikeda and Choi teaches the invention of claim 32 as discussed above. The combination of Numata and Ikeda does not explicitly teach: wherein the expansion coefficient of each of the plurality of expansion portions is within a range from -0.3 to 0.
However, Choi teaches “In the display device 500 according to another exemplary embodiment of the present disclosure, a hard coating layer having a negative coefficient of thermal expansion is disposed on the electroactive layer formed of an electroactive polymer and the electrode” ([0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Numata and Ikeda to incorporate the teaching of Choi to configure the expansion coefficient of each of the plurality of expansion portions to be within a range from -0.3 to 0. The motivation of combining these analogous arts is to provide excellent transparency and to improve the vibration level ([0072]). 

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata (U.S. 2010/0308694) in view of Ikeda (U.S. 2016/0034057) and further in view of Choi (U.S. 2018/0120941) as applied to claim 32 above, and further in view of Rolt (U.S.  2013/0120941).
Regarding claim 33, the combination of Numata and Ikeda teaches the invention of claim  32 as discussed above. The combination of Numata and Ikeda does not explicitly teach: wherein each of the plurality of expansion portions is formed of an auxetic layer or a cork material.
However, Choi teaches “The outer annular ring 16 in acoustic transducer 10 preferably comprises a synthetic rubberized cork (SRC) material” ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Numata and Ikeda to incorporate the teaching of Choi to configure each of the plurality of expansion portions to be formed of an auxetic layer or a cork material. The motivation of combining these analogous arts is to provide the piezoelectric structure disk vibration that penetrates the SRC and thereby radiates sound ([0027]). 

Allowable Subject Matter
Claims 5-8 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 21, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display apparatus having all the claimed features of applicant's invention, specifically including “wherein an expansion coefficient of each of the plurality of expansion portions of the first vibration generating device is less than an expansion coefficient of each of the plurality of expansion portions of the second vibration generating device, and the expansion coefficient of each of the plurality of expansion portions of the second vibration generating device is less than an expansion coefficient of each of the plurality of expansion portions of the third vibration generating device”, as set forth in claims 5 and 21. 
Claim 6 is objected to by virtue of its dependency on objected claim 5.
Regarding claims 7 and 22, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display apparatus having all the claimed features of applicant's invention, specifically including “wherein a width of each of the plurality of expansion portions of the first vibration generating device is less than a width of each of the plurality of expansion portions of the second vibration generating device, and a width of each of the plurality of expansion portions of the second vibration generating device is less than a width of each of the plurality of expansion portions of the third vibration generating device”, as set forth in claims 7 and 22. 
Regarding claim 8, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display apparatus having all the claimed features of applicant's invention, specifically including “wherein DB1/ 117523091.148the plurality of vibration generating devices comprise a first vibration generating device, a second vibration generating device, and a third vibration generating device, and a width of each of the plurality of first portions of the first vibration generating device is less than a width of each of the plurality of first portions of the second vibration generating device, and a width of each of the plurality of first portions of the second vibration generating device is less than a width of each of the plurality of first portions of the third vibration generating device”, as set forth in claim 8. 
Regarding claim 23, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display apparatus having all the claimed features of applicant's invention, specifically including “wherein a width of each of the plurality of piezoelectric portions of the first vibration generating device is less than a width of each of the plurality of piezoelectric portions of the second vibration generating device, and a width of each of the plurality of piezoelectric portions of the second vibration generating device is less than a width of each of the plurality of piezoelectric portions of the third vibration generating device”, as set forth in claim 23. 
Regarding claim 24, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display apparatus having all the claimed features of applicant's invention, specifically including “wherein the first vibration generating device is disposed at an upper portion of the display panel, a second DB1/ 117523091.152vibration generating device is disposed at a center portion of the display panel, and a third vibration generating device is disposed at a lower portion of the display panel”, as set forth in claim 24. 
Regarding claim 25, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display apparatus having all the claimed features of applicant's invention, specifically including “wherein the first vibration generating device is disposed at an upper portion of the display panel, a second DB1/ 117523091.152vibration generating device is disposed at a center portion of the display panel, and a third vibration generating device is disposed at a lower portion of the display panel”, as set forth in claim 25. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622